Citation Nr: 0633043	
Decision Date: 10/25/06    Archive Date: 10/31/06

DOCKET NO.  04-30 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux 
Falls, South Dakota


THE ISSUE

Entitlement to an initial rating higher than 10 percent for 
bilateral tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel




INTRODUCTION

The veteran served on active duty from October 1943 to 
October 1946.  

This case comes to the Board of Veterans' Appeals (Board) 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Sioux Falls, South Dakota.  In 
an April 2003 rating decision, the RO determined that 
clear and unmistakable error (CUE) had not been committed in 
a previous decision that had awarded a single 10 percent 
disability rating for bilateral tinnitus; the veteran has 
alleged CUE in the RO's failure to grant separate 10 percent 
ratings for each ear.

Presently, however, it is noted that the only prior 
determination of record pertaining to the veteran's tinnitus 
is a July 2002 rating decision that granted service 
connection for this condition and assigned an initial 10 
percent evaluation retroactively effective from March 25, 
2002.  That decision had not yet become final and binding on 
the veteran as of his January 30, 2003 date of claim 
(submitted by his representative and adjudicated by the RO as 
a petition for CUE), pending the expiration of one-year from 
notification of that decision on July 23, 2003.  See 38 
C.F.R. §§ 3.104, 20.302(a) (2006).  An allegation of CUE is a 
means of collaterally attacking a decision, but only where it 
is final on the merits.  So in the absence of finality to the 
2002 rating decision, his statement will be considered 
instead as a timely notice of disagreement (NOD) with the 10 
percent disability rating assigned for his tinnitus, and the 
issue now under review concerns whether he is entitled to a 
higher initial rating.  See Fenderson v. West, 12 Vet. App. 
119, 125-26 (1999) (when a veteran appeals his initial 
rating, VA must consider whether he is entitled to a 
"staged" rating to compensate him for times since the 
effective date of his award when his disability may have been 
more severe than at others).


FINDING OF FACT

The veteran has a 10 percent disability rating for his 
bilateral tinnitus, which is the maximum rating authorized 
under 38 C.F.R. § 4.87, Diagnostic Code (DC) 6260.

CONCLUSION OF LAW

The veteran is not entitled to initial separate 10 percent 
disability ratings for his bilateral tinnitus as a matter of 
law.  38 U.S.C.A. §1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.10, 4.25, 4.87, DC 6260 (in effect prior to and as of 
June 13, 2003); Smith v. Nicholson, 451 F.3d 1344 (Fed. Cir. 
2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act (VCAA), codified at 38 
U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126 (West 2002), 
was signed into law effective November 9, 2000.  Implementing 
regulations were created, codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2006).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) ("Pelegrini II").  This "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1).

Furthermore, on March 3, 2006, the United States Court of 
Appeals for Veterans Claims (Court/CAVC) issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  
As previously defined by the courts, those five elements are:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  Upon receipt of an application for "service 
connection" (including a claim for a higher initial rating 
for a just service-connected disability), therefore, VA is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application.  This includes notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.

Notwithstanding these legal requirements concerning the VCAA 
and its attendant duty to notify and assist, there remain 
some instances in which the VCAA is inapplicable.  This 
includes, particularly, those cases in which the issue at 
hand may be resolved entirely as a matter of statutory 
interpretation, and without review of the factual 
circumstances of that case.  See e.g., Smith v. Gober, 14 
Vet. App. 227,  231-32 (2000).  The present case involves 
such a situation, since the outcome is based upon 
interpretation and application of the provisions in the VA 
rating schedule for the evaluation of the veteran's service-
connected tinnitus disability, and primarily, under 38 C.F.R. 
§ 4.87, DC 6260 (as in effect prior to June 13, 2003).  
Regardless of whether the evidence establishes the veteran's 
tinnitus is perceived as unilateral or bilateral, 
the disposition of this appeal does not change.  Thus, the 
VCAA does not apply to this case because there is no 
reasonable possibility that any further assistance would aid 
the veteran in substantiating        this claim.  See Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001) (compliance   with 
the VCAA is not required if no reasonable possibility exists 
that any notice or assistance would aid the appellant in 
substantiating the claim).  See also Valiao v. Principi, 17 
Vet. App. 229, 232 (2003).  See also VAOPGCPREC 2-2004     
(March 9, 2004) (there is no additional evidence or 
information that could be provided to substantiate a claim 
for separate ratings for bilateral tinnitus, inasmuch as 
entitlement to this benefit is barred under the applicable 
law and regulations).      

Moreover, even when considering that the issue on appeal has 
been considered as a Fenderson-type increased rating claim, 
as opposed to the former CUE claim, the RO's June 2004 
statement of the case (SOC) in fact apprised him of the 
regulations pertaining to the evaluation of service-connected 
disabilities under the VA rating schedule.  The statement of 
the issue at that point incorrectly as a CUE claim also had 
no prejudicial impact on the outcome of the appeal -- since 
irrespective of how the issue is characterized (including if 
the veteran had alleged CUE in a final rating decision), the 
appeal may be determined based on the interpretation of VA 
law which precludes separate ratings for bilateral tinnitus, 
and without obtaining additional evidence.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  See, too, Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2004), rev'd on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006).  Accordingly 
the veteran's claim may be adjudicated on its merits without 
further development of the record.

As mentioned, the veteran wants separate compensable ratings 
for tinnitus, on the justification that the version of 38 
C.F.R. 4.87, DC 6260 from prior to June 2003, which was also 
in effect at the time he filed his January 2003 claim for 
increase  for service-connected tinnitus, provided for two 
distinct evaluations where there was bilateral tinnitus.  

The regulations pertaining to the evaluation of diseases and 
injuries of the ears were revised effective June 10, 1999.  
See 64 Fed. Reg. 25,202 (1999) [codified at 38 C.F.R. § 4.85-
4.87 (2002)].  The regulation was again revised in May 2003, 
effective June 12, 2003.  See 68 Fed. Reg. 25,822 (2004).

Effective prior to June 12, 2003, DC 6260 provides a single 
level of disability.

10% Tinnitus, recurrent

Note:  A separate evaluation for tinnitus may be combined 
with an evaluation under DCs 6100, 6200, 6204, or other 
diagnostic code, except when tinnitus supports an evaluation 
under one of those diagnostic codes.

See 38 C.F.R. § 4.87, DC 6260 (2002).

Effective June 13, 2003, DC 6260 also provides a single level 
of disability.

10% Tinnitus, recurrent

Note (1):  A separate evaluation for tinnitus may be combined 
with an evaluation under DCs 6100, 6200, 6204, or other 
diagnostic code, except when tinnitus supports an evaluation 
under one of those diagnostic codes.

Note (2):  Assign only a single evaluation for recurrent 
tinnitus, whether the sound is perceived in one ear, both 
ears, or in the head.

Note (3):  Do not evaluate objective tinnitus (in which the 
sound is audible to other people and has a definable cause 
that may or may not be pathologic) under this diagnostic 
code, but evaluate it as part of any underlying condition 
causing it.

See 38 C.F.R. § 4.87, DC 6260 (2006).

As will be explained in greater detail below, under all 
versions of the applicable regulation, the maximum rating 
that is available for tinnitus is 10 percent.  The veteran 
already has this rating, so his claim must be denied.

In Wanner v. Principi, 17 Vet. App. 4 (2003), the Court 
remanded a claim for separate evaluations for tinnitus for 
consideration of 38 C.F.R. § 4.25(b) [providing that 
"[e]xcept as otherwise provided in this schedule, the 
disabilities arising from a single disease entity [...] are to 
be rated separately as are all other disabling conditions, if 
any"].  The Court did not decide the issue of whether 
separate ratings could be assigned for tinnitus, but simply 
remanded the issue to the Board for a more thorough 
discussion of the matter.  The Court ordered the Board to 
consider the veteran's argument, initially raised before the 
Court, that he was entitled to separate 10 percent ratings, 
one for each ear, for bilateral tinnitus.  The Court 
intimated no opinion as to the outcome of the case.

In a 2004 decision, Wanner v. Principi, 370 F.3d 1124 (Fed. 
Cir. 2004), the Federal Circuit Court held that the Court 
lacked jurisdiction to review the content of DC 6260, 
emphasizing that the Secretary's discretion over the rating 
schedule was "insulated from judicial review," with one 
recognized exception limited to constitutional challenges.

Setting aside the potential impact of the Federal Circuit's 
opinion in Wanner, the Court's current jurisprudence with 
respect to claims of entitlement to increased disability 
ratings for tinnitus is that the Board must provide "reasons 
and bases" for its decision (as it must in all cases), 
specifically with respect to 38 C.F.R. § 4.25.  The Board 
will proceed to do so.

Due to the Court's concerns, the Board requested an opinion 
from VA's GC on this matter.  In VAOPGCPREC 2-2003 (May 22, 
2003), in response, GC noted that "tinnitus is the perception 
of sound in the absence of an acoustic stimulus."  VAOPGCPREC 
2-2003 at p. 2, citing The Merck Manual 665 (17th Ed. 1999).  
The GC referenced the notice of proposed rulemaking resulting 
in the amendment to DC 6260 in May 2003 for the medical 
explanation of tinnitus:

True (subjective) tinnitus does not originate in 
the inner ear, although damage to the inner ear may 
be a precursor of subjective tinnitus.  It is 
theorized that in true tinnitus the brain creates 
phantom sensations to replace missing inputs from 
the damaged inner ear, similar to the brain's 
creation of phantom pain in amputated limbs. . . .

True tinnitus, i.e., the perception of sound in the 
absence of an external stimulus, appears to arise 
from the brain rather than the ears.

See Schedule for Rating Disabilities: Evaluation of Tinnitus, 
67 Fed. Reg. 59,033 (Sept. 19, 2002) [citing Diseases of the 
Ear, H. Ludman, and T. Wright, 6th ed., chapter 11; Phantom 
auditory perception (tinnitus): mechanisms of generation and 
perception, Neuroscience Research 8:221-2, P. Jasterboff, 
1990; and Mechanisms of Tinnitus, Allyn and Bacon, 1995, J. 
Vernon and A. Moller (Eds)].

Based on this medical explanation the GC found that "the 
perception of noise is the disability identified in true 
tinnitus, and the source of this perceived noise is not in 
either or both ears.  The undifferentiated nature of the 
source of the noise that is tinnitus is the primary basis for 
VA's practice, as reflected in the notice of proposed 
rulemaking, of rating tinnitus as a single disease entity."  
VAOPGCPREC 2-2003, p. 3.

VA's GC therefore determined that both the original and 
revised versions of DC 6260 authorize a single 10 percent 
rating for tinnitus, regardless of whether it is perceived as 
unilateral, bilateral, or in the head, and precludes the 
assignment of separate ratings for bilateral tinnitus.  The 
Board, again, is bound to follow this opinion.  See 
38 U.S.C.A. § 7104(c) (West 2002).

On the basis of this GC opinion, and the Federal Circuit 
Court's recent holding overturning the Court's decision in 
Smith, the Board may decide this appeal without remanding it 
to the RO.  See Bernard v Brown, 4 Vet. App. 384 (1993).  The 
resolution of this case is in essence dependent upon the GC 
opinion, which is of course as binding on the RO as it is on 
the Board.  Thus, remanding this case to the RO would 
accomplish nothing except to further delay resolution of this 
appeal.  See, e.g., Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case); see also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (remands that would only result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran are to be avoided).

Turning specifically to 38 C.F.R. § 4.25, this provision 
stands for the proposition that, in general, all 
disabilities, including those arising from a single disease 
entity, are rated separately.  See 38 C.F.R. § 4.25 (2006).  
However, a claimant may not be compensated twice for the same 
symptomatology as "such a result would overcompensate the 
claimant for the actual impairment of his earning capacity." 
See Brady v. Brown, 4 Vet. App. 203, 206 (1993).  This would 
result in pyramiding, which is contrary to the provisions of 
38 C.F.R. § 4.14.

Thus, the provisions of 38 C.F.R. § 4.25(b) (2006) stipulate 
that the disabilities arising from a single disease entity 
(such as arthritis, multiple sclerosis, cerebral vascular 
accident, etc.) are to be rated separately.  But the 
determination by GC that tinnitus, either unilateral or 
bilateral, is to be rated as a single disease entity, in 
essence constitutes a determination that tinnitus is a 
unitary disability that cannot be divided into distinct and 
diverse impairment of separate body parts.

The current version of DC 6260 specifically prohibits such 
separate evaluations, which exempts the current version 
altogether from the reach of 38 C.F.R. § 4.25(b), as 
indicated in the language "[e]xcept as otherwise provided in 
this schedule."

The former version of the rating schedule did not mention 
separate evaluations for tinnitus one way or the other, 
although a fair reading of the rating criteria would lead to 
the conclusion that 10 percent was the maximum rating 
provided for tinnitus, and this was in fact VA's practice.  
Indeed, VAOPGCPREC 2-2003 specifically stated "[t]he 
intended effect of this action is to codify current standard 
VA practice by stating that recurrent tinnitus will be 
assigned only a single 
10-percent evaluation whether it is perceived in one ear, 
both ears, or somewhere in the head."  In any event, 
separate evaluations are specifically prohibited by 
VAOPGCPREC 2-2003, which the Board is bound to follow.

Accordingly, the Board has considered the applicability of 
38 C.F.R. § 4.25(b) and finds that its provisions are not 
applicable to tinnitus, do not require the Board to award 
separate evaluations for tinnitus in each ear, and the Board 
is in fact expressly prohibited from so doing.  The Board is 
not free to accept or reject GC opinions on its own motion.  
Rather, the law expressly requires that the Board "shall be 
bound in its decisions by . . . the precedent opinions of the 
chief legal officer of the Department."  38 U.S.C.A. 
§ 7104(c) (West 2002); Splane v. West, 216 F.3d 1058 (Fed. 
Cir. 2000).

For these reasons and bases, the Board has determined the 
preponderance of the evidence is against the appeal to 
establish entitlement to a disability rating higher than 
10 percent for tinnitus.  This decision is based on a reading 
of the appropriate regulation, as interpreted by the GC.  
Because of the absence of legal merit or lack of entitlement 
under the law, the claim must be denied as a matter of law.  
See Sabonis v. Brown, 6 Vet. App. 426 (1994).  The benefit 
sought on appeal is denied.

The Board finds no merit in the representative's assertion 
that the new regulation cannot be applied to this case 
because it was issued after the original date of the 
veteran's claim (filed in January 2003).  See 
Representative's Statement attached to the August 2004 VA 
Form 646.  It is clear that the new regulation cannot be 
applied earlier than its own effective date.  See 38 U.S.C.A. 
§ 5110(g) (West 2002); 38 C.F.R. § 3.114 (2005); VAOPGCPREC. 
3-2000; see also Rhodan v. West, 12 Vet. App. 55, 57 (1998), 
vacated on other grounds by 251 F.3d 166 (Fed. Cir. 1999).  
There is, however, no legal authority specifically supporting 
the proposition that the application of a regulation is 
limited by the date of filing of a claim.

In support of his assertion, the veteran's representative has 
argued that VA GC's opinion in VAOPGCPREC 7-2003, which 
discusses the retroactive application of statutes and 
regulations, moots out the previous opinion in VAOPGCPREC 2-
2003.  The representative specifically cited the portion of 
VAOPGCPREC 7-2003 in which it as stated that if a statue or 
regulation is silent, VA must determine whether applying the 
new provision to claims that were pending when it took effect 
would produce genuinely retroactive effects.  The 
representative argued that in this claim, that is exactly 
what the decision to deny an increased rating above 10 
percent for tinnitus accomplishes.

VA GC effectively addressed the representative's argument in 
VAOPGCPREC 
2-2003, wherein it was stated that the recent amendment to DC 
6260 merely restated the law as it previously existed, and 
that as a result neither the prior or amended regulation 
authorized separate ratings for tinnitus.  In other words, VA 
regulations currently, and previously, do not allow for 
separate ratings for so-called "bilateral" tinnitus.  
VAOPGCPREC 2-2003 merely explains these regulations; it does 
not alter their effective dates.  Hence, in the Board's view, 
the GC's opinion in VAOPGCPREC 7-2003 provides no legal basis 
to undermine 
VAOPGCPREC 2-2003.

Any additional criticisms of VAOPGCPREC 2-2003 found in the 
representative's presentation cannot be entertained by the 
Board.  As repeatedly indicated, the Board is bound by law to 
follow that opinion.



In this case, the veteran has not presented or identified any 
medical or other evidence which challenges the medical 
premise of the VA GC opinion.  He simply states that he has a 
strong belief that his tinnitus is distinctly in each 
individual ear.  While he is competent to report his own 
symptomatology, he is not, however, competent to attribute 
symptoms to a particular cause.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 
(a)(1) [competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  Accordingly, the veteran's belief as to the 
origin of his tinnitus is entitled to no probative weight.

The Board notes in passing that the veteran has not in 
connection with this appeal indicated, nor presented evidence 
to support the premise, that his service-connected tinnitus 
results in marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b) (2006) [extraschedular rating criteria].  
As noted elsewhere in this decision, his sole contention is 
that VA regulations allow for the assignment of separate 10 
percent ratings for tinnitus.  Accordingly, in the absence of 
the matter being raised by the veteran or adjudicated by the 
RO, the Board will not address the veteran's entitlement to 
an extraschedular rating.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  In the event the veteran believes that an 
exceptional or unusual disability picture is present which 
warranted consideration of an extraschedular rating by 
appropriate VA officials, he may raise this with the RO.

For the reasons and bases discussed, the Board has determined 
the preponderance of the evidence is against the claim for a 
rating higher than 10 percent for tinnitus.  Because of the 
absence of legal merit or lack of entitlement under the law, 
the claim must be denied as a matter of law.  See Sabonis v. 
Brown, 6 Vet. App. 426 (1994).




ORDER

The claim for initial separate 10 percent disability ratings 
for bilateral tinnitus is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


